707 N.W.2d 591 (2005)
474 Mich. 990
In re Jennifer Anne CONGDON and Bruce William Congdon, Minors.
Family Independence Agency, Petitioner-Appellee,
v.
Bridgette Congdon, Respondent-Appellant, and
Bruce William Congdon, Respondent.
Docket No. 129936. COA No. 260374.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the November 1, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.